Title: To Benjamin Franklin from the Abbé Girault de Kéroudou, 25 June 1783
From: Girault de Kéroudou, Georges, abbé
To: Franklin, Benjamin


          
            Monsieur,
            Paris Le 25. Juin 1783./.
          
          Votre excellence verra que L’ouvrage Cy joint â été imprimé par ordre du Bureau
            d’administration du College de Louis Legrand; C’est à Ce titre que Je prends La Liberté de
            vous L’adresser pour La societé de Philadelphie, persuadé de son utilité pour
            L’education publique dans Les etats Americains Comme dans La france; dumoins M. Le
            President Rolland, autheur de Ce recueil n’â Jamais eû d’autres vuës. Il y â plus de
            vingt ans que Ce respectable magistrat Consacre avec un Zele infatigale tous Ses moments Libres à travailler pour L’education publique, et notre maison Luy â
            des obligations qui Surpassent tous Les efforts de notre reconnaissance. Permettez moy
            de vous presenter Le respect Le plus profond avec Lequel J’ay L’honneur detre, Monsieur,
            Votre trés hble et trés obt. serviteur
          
            Girault De Keroudou,grand-maitre-adjoint
              du College de Louis Legrand./
            M. frankelin./.
          
         
          Notation: Girault de Keroudon 25 Juin
            1783
        